


110 HRES 366 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 366
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2007
			Mr. Honda (for
			 himself, Mr. Towns, and
			 Mr. Dent) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Hepatitis B Awareness Week.
	
	
		Whereas hepatitis B is the most common serious liver
			 infection in the world, affecting an estimated 2 billion people;
		Whereas chronic hepatitis B infections cause 80 percent of
			 all primary liver cancer cases worldwide;
		Whereas 10,000,000 to 30,000,000 people will be infected
			 with the hepatitis B virus worldwide in 2007;
		Whereas approximately 100,000 people in the United States
			 will become infected with hepatitis B virus this year alone;
		Whereas fewer than 10 percent of diagnosed chronic
			 hepatitis B patients in the United States are currently receiving treatment for
			 their disease;
		Whereas health care and work loss costs from liver disease
			 and liver cancer-caused hepatitis B infections total more than $700,000,000
			 annually;
		Whereas the Centers for Disease Control and Prevention
			 (CDC) estimates that 1,250,000 Americans are already infected
			 with hepatitis B and nearly 5,000 will die of liver complications each
			 year;
		Whereas a person who has become infected with hepatitis B
			 may not have symptoms for up to 40 years after the initial infection has
			 occurred, and there is currently no routine screening in place for early
			 detection;
		Whereas the CDC has identified African Americans, Asian
			 Americans, and Pacific Islanders, as well as Native Americans and Alaskan
			 Natives, as having higher rates of hepatitis B infection in the United
			 States;
		Whereas Asian Americans and Pacific Islanders account for
			 more than half of the chronic hepatitis B cases and half of the deaths
			 resulting from chronic hepatitis B infection in the United States;
		Whereas there is a need for a comprehensive public
			 education and awareness campaign designed to help infected patients and their
			 physicians identify and manage the secondary prevention of the disease and to
			 help increase the length and quality of life for those diagnosed with chronic
			 hepatitis B; and
		Whereas the week of May 7th, 2007, would be an appropriate
			 week to observe National Hepatitis B Awareness Week: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Hepatitis B Awareness Week;
			(2)calls upon the
			 people of the United States to observe the week with appropriate programs and
			 activities; and
			(3)supports raising
			 awareness of the consequences of untreated chronic hepatitis B and the urgency
			 to seek appropriate care as a serious public health issue.
			
